                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11

12   ANTHONY BOUYER, an             Case No. 2:20-cv-00338-RGK-MRE
13   individual,

14                                      ORDER FOR DISMISSAL WITH
     Plaintiff,                         PREJUDICE [16]
15
     v.
16

17   NORINA PROPERTIES, LLC, a
     California limited liability
18   company; and DOES 1-10,
19   inclusive,
20   Defendants.
21

22

23

24

25

26

27
                                    1
28
                          ORDER FOR DISMISSAL
                            WITH PREJUDICE
